PER CURIAM.
This is an appeal from an order dismissing a writ of habeas corpus and remanding the petitioner to the custody of the immigration authorities for deportation. In our opinion, the order directing the deportation of petitioner, on the ground that prior to his entry into the United States he had been convicted of crimes involving moral turpitude, is sustained by ample evidence, and the points upon which he relies are so clearly without merit as not to warrant discussion. The order dismissing the writ of habeas corpus will be affirmed.
Affirmed,